Citation Nr: 0630956	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an organic heart 
disease or for cardiac symptoms and abnormal objective 
findings, to include an irregular heart rate, due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by: Montana Veterans Affairs Division


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 
INTRODUCTION

The veteran served on active duty from November 1989 to June 
1994, with National Guard service thereafter.
      
This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which continued to deny service connection for a heart 
disorder because the veteran failed to offer new and material 
evidence.   The RO issued a notice of the decision in October 
2001, and the veteran timely filed a Notice of Disagreement 
(NOD) in April 2002.  Subsequently, in January 2003, the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.

The veteran requested a video conference hearing on this 
matter, which was held in December 2003, where the veteran 
presented as a witness.

On appeal in June 2004, the Board remanded the case for 
further development, to include, providing a VA examination 
or obtaining a medical opinion.  In June 2005, the RO issued 
a Supplemental Statement of the Case (SSOC) and then returned 
the case to the Board. 

On appeal again, in October 2005, the Board determined that 
the veteran had submitted new and material evidence to reopen 
his claim for service connection for an organic 
cardiovascular disease or an irregular heart rate due to an 
undiagnosed illness and remanded the appeal to the RO, 
directing it to afford the veteran a cardiovascular 
examination to determine whether the veteran had an organic 
heart  disease that began during or within 1 year of service 
or otherwise was causally linked to service, and whether he 
displayed any cardiovascular signs or symptoms due to an 
undiagnosed illness.  In December 2005, the veteran submitted 
to a VA examination, and thereafter, the RO issued another 
SSOC in April 2006.  The case is now again before the Board 
for consideration.  

The Board finds that, following a review of the extensive 
procedural history of this appeal, and our earlier remand, 
the issue in appellate status is styled on the title page of 
this decision in a more broad or inclusive manner: service 
connection for an organic heart disease or for cardiac 
symptoms and abnormal objective findings, to include an 
irregular heart rate, due to an undiagnosed illness pursuant 
to 38 C.F.R. § 3.317.  

The Board finds that the RO complied with the October 2005 
Remand directive, and therefore may proceed with its review 
of this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The overwhelming preponderance of the competent evidence 
is against a current diagnosis of an organic heart 
disease.

3.	The veteran had active service in the Persian Gulf, but 
the medical evidence does not show that he has current 
objective indications of cardiac symptoms due to an 
undiagnosed illness.
CONCLUSION OF LAW

Service connection for a claimed organic heart disease or 
cardiac symptoms, to include an irregular heart rate due to 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to claim, such as this one, that 
was pending before VA or the Board prior to that date.  
Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) ("This 
Court consistently has applied the VCAA to cases pending 
before VA at the time of the VCAA's enactment"); see 66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001) (construing most VCAA 
provisions to apply "to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
veteran filed his claim in August 2000, provisions of the 
VCAA still apply.  In the instant case, the Board finds that 
VA fulfilled its duties to the veteran under the VCAA.


a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The June 2004 letter from the AMC satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, as well as 
its obligation to make reasonable efforts to attain other 
private records, to include those not held by the Federal 
Government, provided the veteran gave consent and supplied 
enough information to enable their attainment.  It made clear 
that although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession and to 
inform VA whether or not he had any such additional evidence.  
The Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board's determination that a preponderance of the evidence 
weighs against his claim renders moot any question about a 
disability rating and effective date.  In addition, the RO's 
March 2006 correspondence cured any defect in notice, as it 
fully apprised him of these two Dingess elements.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 2001 RO decision that is the subject of this appeal 
in its June 2004 letter.  However, the Board finds that the 
veteran has not suffered prejudice as a result, as "there 
[can] be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim," as has occurred here.  Mayfield, 
19 Vet. App. at 128.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an April 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
That evidence, along with numerous other evaluations and 
diagnostic tests, preponderates against a current diagnosis 
of an organic heart disease or cardiovascular symptoms and 
abnormal signs due to an undiagnosed illness.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Service Connection, to Include Compensation for Certain 
Disabilities Due to Undiagnosed Illnesses

VA law and regulations provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease contracted in 
the line of duty, in active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  The regulations also state 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Certain chronic disabilities, to include cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection for disability due to undiagnosed 
illnesses is granted if the evidence demonstrates that 
veteran (1) is a "Persian Gulf veteran"; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or 
more signs or symptoms; (3) which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 
Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

The term "Persian Gulf veteran" means a veteran who served 
on active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).

During the pendency of this appeal, Congress amended the 
statutes pertaining to compensation for disabilities 
occurring in Persian Gulf War veterans, which took effect on 
March 1, 2002.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, 115 Stat. 976 (2001).  Among other revisions, 
the amendment changed the term "chronic disability" to 
"qualifying chronic disability" and included an expanded 
definition of this new term, to include (a) an undiagnosed 
illness, (b) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (c) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2)(B).  In 
addition, Congress extended the presumptive manifestation 
period to September 30, 2011.  Pub. L. No. 107-103, 115 Stat. 
976 (Dec. 27, 2001).  The Board will analyze the veteran's 
Persian Gulf War undiagnosed illness claim under the revised 
criteria.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" means a disability existing for six 
months or more, or a disability that exhibits intermittent 
episodes of improvement and worsening over a six-month 
period.  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisystem illnesses include, but are not limited to, (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  A chronic disability resulting from an 
undiagnosed illness must be rated using evaluation criteria 
from the VA's Schedule for Rating Disabilities (Rating 
Schedule) for a disease or injury in which the functions 
affected, anatomical localization, or symptomatology are 
similar.  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military service in Southwest Asia in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or that which occurred 
after the veteran departed from the Southwest Asia theater of 
operations and the onset of the illness, or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In addition, competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  Competent medical evidence may also 
mean statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background

Service Medical Records (SMRs)
DECEMBER 1988 & JANUARY 1989 SMRs
In the December 1988 Report of Medical Examination for 
Enlistment, the clinician gave the veteran a normal clinical 
evaluation, to include that of the heart, lungs and chest.  
The veteran, by his own report, indicated a history of 
exertional asthma.  In the accompanying Report of Medical 
History, the veteran conveyed that he was in good health and 
that he had not experienced pain or pressure in the chest or 
heart trouble of any sort.  He reiterated his history of 
asthma, which caused him to wheeze when he ran or with other 
exertion.  

Notwithstanding the veteran's history of asthma reported in 
December 1988, a January 1989 private medical correspondence 
by Dr. K.C.D. indicated that the veteran had hay fever for 
which he received allergy treatment, but that he had not 
ever, to her knowledge, had asthma.  Also in January 1989, a 
private physician, Dr. J.N.K., issued a letter stating that 
he had treated the veteran between 1975 and 1982, during 
which time he exhibited no symptoms to suggest asthma.    

NOVEMBER 1993 & DECEMBER 1993 SMRs
A November 1993 medical note by Major D.M.F. indicates that 
the veteran displayed frequent premature atrial contractions 
(PACs), with runs of atrial bigeminy.  He found no 
significant ectopy or arrythmia.  Additionally, Major R.L.G. 
indicated in an Electrocardiographics Record that the veteran 
took Motrin and assessed him as normal with occasional PACs.  

A Consultation Sheet by Captain J.J.A. conveys that the 
veteran displayed PACs on an EKG.  He further indicated that 
the veteran had a positive family history of heart disease as 
well as positive chest pain and pressure.  

Also in November 1993, a heart scan analyst, S.G., conveyed 
his findings that the veteran displayed no ventricular 
ectopy.

In his November 1993 Report of Medical History, the veteran 
indicated that he had experienced pain or pressure in the 
chest and heart trouble.  The examiner noted the chest pain 
and abnormal heartbeats.  

A December 1993 Chronological Report of Medical Care 
indicates that the veteran had a follow up to heart monitor 
testing.  The clinician assessed the veteran as being 
symptomatic and having PACs and supraventricular tachycardia 
(SVT).  

JANUARY 1994 SMRs
In early January 1994, the veteran presented before Major 
R.L.G., a staff internist, who noted the veteran's complaints 
of 4 to 5 episodes of intermittent mild chest pressure and 
palpitation.  An irregular heartbeat had been noted 2 1/2 years 
earlier.  The veteran reported drinking 2 cups of coffee per 
day and having taken Motrin daily for 3 years to relieve knee 
pain.  

He assessed the veteran as having mitral valve prolapse (MVP) 
without murmur as well as PACs.  Major R.L.G. instructed the 
veteran to discontinue caffeine and Motrin, and undergo an 
echocardiogram (ECHO).  A January 1994 Referral for Civilian 
Medical Care requested an ECHO diagnostic test and contained 
a provisional diagnosis of MVP.  

Soon thereafter, the veteran consulted with Dr. S.C.H.,  a 
private physician, who performed an ECHO in January 1994.  
Dr. S.C.H. noted the veteran's normal sinus rhythm during the 
study, and with respect to the heart chambers, he determined 
that the left ventricle was of normal size and configuration, 
with normal left ventricular systolic performance.  He also 
observed no regional wall motion abnormality and found that 
the wall thickness in the left ventricle fell within normal 
limits.  Both atria and the right ventricle also displayed 
normal size and he saw no pericardial effusion.  The aortic 
root diameter was normal.  

Dr. S.C.H. further determined that structurally, all valves 
appeared to be normal, with no significant Doppler 
abnormalities.  In summary, he found the ECHO to be normal 
without any evidence of a left ventricular hypertrophy.  

In another January 1994 SMR, where the veteran engaged in an 
orthopedic consult, the examiner noted the veteran's report 
of having a heart murmur with complaints of chest pain for 2 
to 3 months.

Another January 1994 medical report by Major R.L.G. indicates 
that the veteran's heart palpitations had become 
significantly less severe and that he had no chest pain.  The 
clinician conveyed that the veteran's benign PACs had 
markedly improved with resolution of the paroxysmal 
supraventricular tachycardia (PSVT) while the veteran was off 
caffeine and Motrin.  He further noted that the veteran was 
negative for MVP, as demonstrated by the ECHO, and instructed 
the veteran to avoid stimulants.

In a late January 1994 letter from Major R.L.G., he conveyed 
that the veteran had received a cardiac workup, which 
revealed benign premature atrial contractions and paroxysmal 
supraventricular tachycardia, which were caffeine and Motrin 
induced.  He further conveyed that the ECHO was normal.

FEBRUARY 1994 SMRs 
In a Report of Medical Examination for Separation, signed in 
February 1994, the examiner commented that the veteran had 
complained of chest pain and pressure back in November 1993, 
with unknown manifestations.  He also stated that further 
testing in November 1993 included an EKG that revealed  PACs.  
A January 1994 ECHO was normal.  The examiner thus noted an 
irregular heartbeat, but stated that the January 1994 ECHO 
showed normal functioning, with no evidence of left 
ventricular hypotrophy.  He further indicated that the 
veteran had hypercholesterolemia.  

JANUARY 1996, MARCH 1996 & APRIL 1996 SMRs
In a January 1996 medical report by Captain L.D.M. II, he 
assessed the veteran as having chest pain with possible 
reflux.  

In a March 1996 Dental Patient Medical History Form, the 
veteran indicated that he had heart disease, specifically 
claiming "erratic valve palpitation."  In previous Dental 
Patient Medical History Forms, dated from August 1991 to 
October 1994, the veteran made no mention of any heart 
disability.  There were no pertinent abnormal objective 
findings.

An April 1996 Report of Medical Examination reveals a normal 
clinical evaluation of the heart, lungs and chest.  In an 
accompanying Report of Medical History, the veteran indicated 
that he had experienced heart trouble and pain or pressure in 
the chest.  He also conveyed that his heart trouble took the 
form of valve palpitation.  

Post-Service VA Medical Records
DECEMBER 1994 VA EXAMINATION
In his December 1994 VA examination, the veteran recalled 
having been advised that he had an irregular heart rate, for 
which he underwent an EKG and Holter monitor evaluation, both 
of which revealed negative results.  The veteran described 
having chest pain on one occasion, which had subsided and not 
occurred since.  

A physical examination revealed blood pressure of 150/110 and 
an irregular heart rhythm.  The VA examiner noted that the 
veteran had an irregularly irregularity with premature 
ventricular contractions, and no murmurs.  The A2 was greater 
than the P2.  Based on these data, the examiner determined 
that the veteran had essential hypertension, with an unknown 
etiology.

JANUARY 2001 & FEBRUARY 2001 VA MEDICAL REPORTS
Dr. E.L.J., a VA examiner, examined the veteran in January 
2001.  He reviewed the veteran's claims file and noted that 
an irregular heartbeat had been recorded during a routine 
physical examination in 1994.  The veteran had undergone many 
tests relating to this issue, but nothing other than the 
irregularity was shown on the Holter monitor and an ETT 
revealed normal results.  Dr. E.L.J. observed that in 
November 1993, a physician determined that the veteran had 
PACs and SVT due to caffeine, which became resolved by 
discontinuing this substance; that in December 1995, the 
veteran received a diagnosis of chest pain after a workup as 
questionably related to GERD; and that in January 1996 the 
veteran's exercise stress test was normal.  The veteran 
accordingly had received no treatment for this past 
irregularity, but physicians advised him to discontinue 
caffeine.    

A physical examination by Dr. E.L.J. revealed regular heart 
sounds, without murmur, rubs, clicks, S3 or S4.  His EKG, 
Holter monitor and exercise stress tests all disclosed 
results within normal limits.  Dr. E.L.J. noted that the exam 
and testing were all normal, with no evidence of a heart 
disability.    

Also in January 2001, a medical report by Dr. M.J.B. 
indicates a normal heart size.

Dr. J.L.M. conducted an ECG test in February 2001, which 
revealed no ischemia or ectopy.  The veteran exhibited no 
chest pain.  

JANUARY 2003, MARCH 2003, OCTOBER 2003 & NOVEMBER 2003 VA 
MEDICAL REPORTS
A January 2003 medical note by Dr. D.A. indicates that a CT 
scan of the veteran's chest revealed a normal heart.

In a January 2003 VA medical report by Dr. A.G., he described 
the veteran's account of having chest pain for which he had 
received a work-up for heart disease.  The veteran reported 
having had some Holter monitor tests as well as having had an 
irregular heartbeat, but no disability that had been 
treatable.  

A physical examination revealed fair blood pressure at 
140/80, with an initial tachychardia at 110, with a recheck 
of 90.  The veteran displayed a normal and regular heart rate 
with no murmur, rub or click, and Dr. A.G. assessed the 
veteran as having transient paresthesias, possible dyspepsia, 
arthropathy and joint pain, but provided no heart disability 
diagnosis.  

In March 2003, Dr. M.A.D. related the veteran's shortness of 
breath and occasional chest pain to his asthma.

Dr. M.A.D. also indicated in his October 2003 VA medical 
report that the veteran had experienced chest pressure during 
service in 1992 and had experienced a similar sensation 
recently.  The physician noted a past history of asthma, but 
stated that a heart work up had been apparently unremarkable.  
He recommended that the veteran undergo a magnetic resonance 
angiograph (MRA) of the cervical vasculature including the 
aortic arch as well as an EMG.

A November 2003 report by Dr. D.P. indicates the veteran's 
history of chest pressure.  An MRA of the bilateral carotid 
arteries revealed no abnormalities.  The MRA of the thoracic 
arch demonstrated that the axillary arteries were patent, but 
on the right side appeared to be a high grade of stenosis at 
the junction of the right axillary to brachiocephalic artery.  
Although Dr. D.P. indicated that this could be artifactual in 
nature, in view of the veteran's sympotmatology, he sought 
further testing.  This MRA otherwise revealed no other 
abnormalities.  In conclusion, he offered his impression of 
patency of the carotid arteries and patency of the arch 
vessels, with a suggestion of stenosis of the right axillary 
artery, but offered no diagnosis of organic cardiovascular 
disease or arrhythmia (irregular heart rate).  

APRIL 2004 & AUGUST 2004 VA MEDICAL REPORTS
An April 2004 medical report conveys that the veteran 
complained of some shortness of breath and occasional short 
pain, but the clinician related this to his diagnosed asthma.

In an August 2004 VA medical note by Dr. B.E.O., he recorded 
a past history of irregular heart rate.  A physical 
examination revealed that the veteran had a regular heart 
rate and rhythm, no murmurs, gallops or rubs.  

APRIL 2005, JUNE 2005 & SEPTEMBER 2005 VA MEDICAL REPORTS
In an April 2005 follow-up for arthropathy and paresthesias, 
the VA clinician observed that the veteran displayed high 
blood pressure at 150/90 and that his heart and lungs were 
benign with no peripheral edema.  He assessed the veteran as 
having asthma, among other maladies, but no heart disability 
or abnormality.  

A June 2005 report reveals satisfactory blood pressure, with 
no indication of heart abnormalities, while a September 2005 
VA report by Dr. A.G. discloses borderline blood pressure of 
144/80, with heart and lungs being benign to auscultation and 
lacking edema.  Dr. A.G. assessed the veteran as having 
asthma.

NOVEMBER 2005 VA MEDICAL REPORTS
A November 2005 VA medical report by Dr. D.A.C. notes that 
the veteran previously had an abnormal electrocardiogram 
(ECG), but experienced no chest pain, heart palpitations 
shortness of breath or wheezing.  The veteran conveyed a past 
history of an abnormal heart rhythm from caffeine.   

A physical examination revealed a normal heart rate and 
regular rhythm, no murmur, rubs or gallops.  The veteran 
exhibited no carotid bruits and no jugular venous distention 
(JVD).  Although the physician noted that a recent ECG 
demonstrated a straight depression in III and the 
arteriovenous fistula (AVF), which was new as compared with a 
previous 2003 ECG, she conducted a repeat ECG x 2 during that 
exam with careful lead placement, which showed a normal ECG 
with no changes from the 2003 ECG.  Accordingly, any 
preliminary ECG changes became resolved with careful lead 
placement.  

A follow-up November 2005 Treadmill Consult with Dr. P.M. 
revealed that the veteran exercised for approximately 10 
minutes, exhibiting a maximum heart rate of 161 and maximum 
blood pressure of 204/84.  The examiner noted no ECG changes 
and no ectopy or chest pain.  In addition, he conveyed that 
no changes occurred during the test to chronic Q waves or T-
wave inversion (TWI).

NOVEMBER 2005 VA PERSIAN GULF EXAMINATION
The examiner recorded the veteran's military history of 
having served in the United Arab Emirates between 1990 to 
1991, where he worked as a mechanic.  With respect to the 
veteran's cardiology history, the examiner noted a negative 
history for myocardial infraction (MI) or hypertension (HTN), 
although the veteran reported that he had an irregular 
heartbeat, characterized as "irregularly irregular" or 
intermittent.  The veteran also stated that he experienced 
heart palpitations on no regular basis, with pain during an 
initial 1993 episode.  He reported experiencing chest pain on 
average once every 3 weeks.  The veteran had a negative 
treadmill test in 2001 and a negative cardiac work-up thus 
far. 

A physical examination of the veteran's chest revealed normal 
arterial pressure, transverse diameter and regular rhythm and 
rate of the heart without a murmur.  The chest X-rays were 
unremarkable and the examiner found that the veteran's heart 
size fell within the upper limits of normal.  She diagnosed 
the veteran with asthma, but made no other findings or 
diagnosis with respect to the veteran's heart, to include no 
diagnosis of organic cardiovascular disease or arrhythmia 
(irregular heart rate) due to undiagnosed illness.

DECEMBER 2005 VA EXAMINATION
The December 2005 VA examiner reviewed the veteran's claims 
file.  During this examination, the veteran reported having 
an episode of chest pain lasting approximately 1 minute in 
1992, which felt like a stab in the chest.  This sensation 
was intense enough to cause the veteran to drop a glass from 
his hand, and shortly thereafter he felt better.  One week 
later, the veteran had submitted to a flight physical, where 
the physician informed him that he had an irregular 
heartbeat.

History obtained upon the December 2005 VA examination 
included as follows: In 1993 the veteran underwent a Holter 
monitor for 48 hours, which revealed no ventricular ectopy.  
The veteran did, however, have some atrial ectopy consisting 
of PACs and some supraventricular tachycardia between 150 and 
170, although a clinician advised him that it was due to 
caffeine and was instructed to discontinue it.   The examiner 
noted that records indicated that the veteran's symptoms 
subsided and resolved after he stopped taking caffeine, 
although the veteran stated that quitting caffeine for 7-8 
years did not make a difference.  

In January 1994, the veteran underwent an ECHO due to the 
fact that a question arose as to a mitral click on his exam.  
The ECHO was entirely normal, including the absence of any 
wall motion abnormality, valvular disease or left ventricular 
hypertrophy.  Ventricular systolic function was also normal.  

In 1996 the veteran participated in a treadmill test for 13 
minutes, which was negative by report and his rhythm was 
sinus with respiratory variation, i.e., sinus arrhythmia.  

Additional history obtained upon the December 2005 
examination included the following information:  In 2000 or 
2001 the veteran began drinking caffeine again, and reported 
drinking 1 to 2 cups of coffee per day, as well as 1 to 2 Dr. 
Pepper's.  The veteran informed the examiner that he 
sometimes experiences pressure in the chest, reporting that 
this symptom occurred between once per week and once every 6 
months, with episodes lasting between 5 minutes and a full 
day.  The veteran could not say how often he had experienced 
heart palpitations, but indicated that the most recent one 
had occurred in 2002.  He denied ankle or leg swelling and 
reported experiencing some muscle twitches.  

As for daily exercise, the examiner indicated that the 
veteran had none except for that associated with performing 
household chores.  The veteran did not experience chest pain 
or pressure with this activity.  The examiner also noted the 
normal November 2005 EKG results, although an accompanying 
treadmill test raised a question of chronic Q-waves and T-
wave changes on the baseline ECG.  The veteran experienced no 
chest pain with the treadmill test.  

The examiner also reviewed the veteran's SMRs, which 
disclosed blood pressure generally within normal limits, with 
occasional elevated blood pressures up to 146 systolic and 
diastolic on occasion 90 or 96.  However, these episodes were 
related to acute care associated with pain when the veteran 
had a fibular fracture.  Most of the time, the veteran's 
blood pressure was 120/70.    

Upon physical examination in December 2005, the examiner 
found that the veteran had a cardiovascular rate at 77 and a 
regular rhythm, normal heart sounds with no extra heart 
sounds or murmurs.  He observed that a November 2005 chest X-
ray showed no cardiomegaly and that during a February 2001 
treadmill stress test there was no reported ectopy or 
ischemia, having achieved a heart rate of 175.

Based on these data and the physical examination, the 
examiner concluded that the veteran had a history or 
premature atrial contractions, without associated symptoms, 
noted during service; occasional elevated blood pressure 
without a diagnosis of hypertension noted during service, but 
associated with pain or stress.

The examiner, however, deferred offering an opinion until the 
veteran had a definitive stress test, as she felt that he 
needed a stress ECHO to rule out wall motion abnormality 
given the subtle ECG changes because a chemical stress test 
would not be as specific.  Accordingly, the examiner ordered 
a stress ECHO, and referred back to the veteran's primary 
care physician for further evaluation of the veteran's blood 
pressure. 

In a December 2005 addendum, the ECG showed a normal sinus 
rhythm (NSR) at 77, normal intervals and axis.  Flattening of 
T-waves with subtle inversion in III but normal T-waves in 
AVF suggested a probable artifact.  The veteran displayed no 
ectopy.    

OTHER VA MEDICAL REPORTS
A June 2005 VA medical note states that the veteran displayed 
satisfactory blood pressure.  A September 2005 VA report 
indicates the veteran's borderline 144/80 blood pressure and 
no peripheral edema of the heart or lungs.  This report also 
discloses benign auscultation of the heart and lungs.  It 
assessed the veteran as having asthma.        

A January 2006 VA report indicates the veteran's borderline 
blood pressure rate at 158/96 as well as the examiner's 
determination that the veteran's heart and lungs were benign 
to auscultation.  He assessed the veteran as having asthma 
and hypertension, among other disabilities.  

In March 2006, the veteran consulted again with a VA 
physician and submitted to a stress eco test, where he 
demonstrated good tolerance, no evidence of ischemia at 86 
percent of maximum.  


DECEMBER 2003 VIDEO CONFERENCE HEARING
At his December 2003 hearing, the veteran testified that he 
served for 7 months in the Persian Gulf and thereafter with 
the National Guard.  Hearing Transcript at 3, 8-9.

With respect to his claimed heart disability, the veteran 
testified that his first "major episode" occurred in 1993 
or 1994 when he experienced chest pain that caused him to 
drop a beverage he was holding.  Hearing Transcript at 9.  
The veteran further conveyed that shortly thereafter, a 
flight surgeon had advised him that he had an irregular 
heartbeat.  Hearing Transcript at 9-10.  

When asked whether subsequent medical evaluations had yielded 
any diagnosis, the veteran responded negatively, that 
military physicians had informed him that "it was in my 
head.  There was nothing wrong with me."  Hearing Transcript 
at 10.  He indicated that post-service he had not received 
any diagnosis of a heart disability, but stated that he had 
experienced tightness in the chest as recently as the summer 
of 2003 while farming.  Hearing Transcript at 10; see Hearing 
Transcript at 5 (discussing sensation of tightness in chest).          

b. Discussion
The Board determines that a preponderance of the evidence 
weighs against the veteran's claim of service connection for 
an organic cardiovascular disease or cardiac symptoms and 
signs, to include an arrhythmia or irregular heart rate due 
to an undiagnosed illness.  The weight of the medical 
evidence of record preponderates against a finding that the 
veteran in fact has any such heart disability.  Numerous 
medical reports, both during and after active service, 
disclose no heart abnormalities.  Specifically, the January 
1994 medical testing by Dr. S.C.H., which included an ECHO, 
disclosed normal results, as did the clinical evaluation 
contained in the veteran's April 1996 Report of Medical 
Examination.  In January 2001, Dr. E.L.J. found no evidence 
of any heart disability, as the veteran produced normal 
results during his EKG, Holter monitor test and exercise 
stress test, and Dr. J.L.M. likewise found no heart 
abnormalities in a February 2001 ECG test.  Similarly, in a 
January 2003 physical exam by Dr. A.G., an August 2004 exam 
by Dr. B.E.O., and a November 2005 exam by Dr. D.A.C., the 
veteran displayed a normal and regular heart rate and rhythm.  
The veteran's November 2005 Persian Gulf Examination 
contained no diagnosis of a heart disability and the most 
recent December 2005 and March 2006 VA medical reports 
produced normal results.  This voluminous record and its 
failure to reflect any chronic heart malady preponderates 
against the veteran's claim.

The Board acknowledges the existence of other records that 
have indicated the presence of an irregular heart beat, 
benign PACs and MVP, namely, the November 1993 medical record 
by Major D.M.F., the January 1994 report by Major R.L.G., and 
the December 1994 VA examination.  However, the veteran's 
physicians attributed these temporary irregularities to 
specific causes, namely, caffeine, Motrin, hypertension and 
acute pain associated with an orthopedic injury.   
Accordingly, in the absence of evidence demonstrating an 
organic cardiovascular disease or abnormal symptoms or signs, 
to include an irregular heart rate due to an undiagnosed 
illness, the veteran's claim must be denied. 

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  





ORDER

Service connection for an organic cardiovascular disease or 
for cardiac symptoms and abnormal objective findings, to 
include an irregular heart rate, due to an undiagnosed 
illness, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


